Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 3 October 1808
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



My dear Daughter
Quincy October 3d 1808

I began a Letter to you on Sunday last in which I informed you that your Sister S. Adams and Abbe arrived here the week before in good health & spirits, that they left your Mother Sisters & Son well. John has written me a Letter by them which is the first I have received from them him, tho he frequently writes to his Grandfather. I shall not fail replying to him. Susan has been a month at Atkinson, and Abbe Shaw with me untill last week when her Aunt Cranch sent for her to be with her. It is more than a Month Since my dear Sister has been confined by Sickness to her Chamber, and Bed part of the time. She was seizd with a voilent virtigo in her head, so that she could neither walk or stand or raise herself up in Bed. This continued a fortnight, before she was able to sit up. Mr Cranch was suddenly seizd with a cholora Morbus which in a few hours, reduced him to a state little better than death. Her exertions were much beyond her Strength to attend upon him. He has recoverd but is still weak pale and feeble. The next calamity was Kathe the old faithfull domestic was seizd with a Lung fever, and confined to her Bed. All these things contributed to keep your Aunt low and the Rhumatic complaint from her head attacked the Kidneys and produced an excrutiating Strangry. Bleading and Baths were the only releif she found, and she is now confined more reduced than I ever knew her before. For myself—you know the fall months are very unpropitious to me. I am frequently confined for a week, or ten days, weather the attack, and get out again. This has been the case for a Month past. Thus much for the dismalls.—I have to acknowledge the receipt of your Letter of August 23d which I had impatiently waited for, and which you had delayd because you had not “any thing worth communicating.”
To know that you are well, that you have Bread to Eat, and Raiment to cloath you, are Subjects of no Trivial import, and communicate pleasure to me, as the reverse would be most painfull. Your account of the plentifull Harvest you have gatherd in, leaves no anxiety upon the mind respecting want. We may truly say with respect to our Country, that our lines have fallen to us in pleasent places, and that we have a goodly Heritage where famine which frequently distresses other countries, is unknown here: it is true, we have not always power over our own lot, to carve it out as we please, but the mind has power over itself; and happiness has its Seat in the mind, not in external circumstances, for we frequently see the most affluent, the most discontented and unhappy.
Our dear Carolines chit chat Letters amuse and divert us. So lively so gay, like the Bird which hops from spray to spray and carols as he sits imparting pleasure to his fellow Songsters, and all who hear: sweet age of innocence, the mind pure the Heart uncorrupt. You wish to look in upon your Friends here and know, how they do—Mrs. Beal and family well. Mrs. Wales has a son. Mrs. T Greenleaf no great alteration there. Mrs. Black much fallen away from long and tedious sickness, recoverd so as to be abroad. Mrs. D Greenleaf fat and hearty. Mrs. Millar and family well. Mrs. Pickering just got to Bed with a son—In Boston your Brother Sister and children well, meaning Charles—John been at Quincy with me all summer. George grown a steady Pup, goes to school steadily. Mr. Smith and family all well. Dr. Welch reduced very low from a Carbuncle upon his left hand—threatned with a mortification, Saved by laying it open to the Bone—near three months since it first began—Charlot at Northhampton.—Mrs. Storer and family well—Dr. and Mrs. Tufts tolerabley ther invalides—Mr. and Mrs. C Tufts well. Quincy with the Ague and fever, caught at the springs. So much for Domestick affairs. Now for a seasoning of politicks. First then I most Sincerely wish Success to the Spanish patriots, and hope the destroyer of Nations has finished the part permitted him to act by an overruling providence, who has destined him to Scourge them, and to punish them. Here I cannot forbear transcribeing a Character drawn of him by an able pen Dr. Rush. In a Letter to your Father he thus describes him, “to the levity of a French Man, he unites the phelegm” of a German, the avarice of a Dutchman the coldheartedness of a Russian, the solidity of an Englishman, the gravity of a Spainiard, the subtlety of an Italian and the cruelty of a Turk.
“In no one part of his conduct do we trace the least resemblance of any one of the virtues that rescued the name of Alexander and Ceasar from total infamy. He is devoid of the occasional magninimnity of the former, and the habitual clemency of the latter.” I wish that our many vices and crimes may not draw down upon us the just vengence of offended heaven, and that he may no further be permitted to become our Scourge than he already has. If we are drawn into a war, the concequences may be similar to those of other Nations. With respect to our own National affairs, I hope we have not yet so far forfeited the protection of Providence, as to be governd by our own vices and passions, but that we may be directed to men and measures which will prosper still secure to us our national prosperity, Security and independence. That the Spirit of party may be divested of its malignity, that Charity peace and harmony may prevail amongst us, and render us still happy and successfull as a Nation is the Sincere wish and prayer of your / truly affectionate / Mother,

Abigail AdamsPS—Family Love accompanies this to every Branch of yours.